In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-447 CR

____________________


JASON EDWARD BAKER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 04-12-10118 CR




MEMORANDUM OPINION
	Jason Edward Baker was convicted and sentenced on an indictment for burglary of
a habitation.  Baker filed a notice of appeal on October 3, 2005.  The trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On October 21, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  On October 24, 2005, the appellant filed a
request to withdraw his notice of appeal.  Baker personally signed the written withdrawal. 
Tex. R. App. P. 42.2(a).
	Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.
								___________________________
								        CHARLES KREGER
									         Justice

Opinion Delivered November 16, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.